Van Brunt, P. J.
1 dissent. I am of the opinion that parties should not be brought in without notice to them.
O’Brien, J.
This action was commenced to recover the sum of $2,000 under a beneficiary certificate issued by the defendant on the life of one Anton Dobler. The plaintiffs’ right to recover is based upon the fact that they are the ones designated as the beneficiaries in the policy. The defendant, while admitting its liability, seeks to have substituted as defendants, in its place and stead, by an order of interpleader, the wife and minor children of Dobler. Upon the defendant’s own affidavits, as to the extent of the claim advanced adversely to plaintiffs, it is extremely doubtful, to say the least, if any such state of facts is presented showing a right to an order of interpleader. The rule is now settled that there must be some reasonable foundation for a claim asserted to entitle a defendant, while admitting its liability, to have such claimants substituted by order of interpleader. In other words, the question upon a motion of this character is as to whether or not there is a reasonable doubt as to the safety of the stakeholder in paying over the money. As stated by Mr. Justice Van Brunt, in Bank v. Yandes, 44 Hun, 55, such reasonable doubt must be supported by proof raising a question upon which the court may pass judicially, and the claim must have some foundation in law. Assuming, however, that it were in other respects a proper ease for an order of interpleader, we think upon other grounds, apparent upon the rec-ord, the order should not be granted. Section 820 of the Code of Civil Procedure provides, in terms, that a defendant may apply to the court, upon notice to the plaintiffs and to the person making the claim, for an order of substitution or interpleader. Here the defendant’s affidavits and notice of motion show that the application is to the court for an order that Babette Anna Dobler, Charles Dobler, Anton Dobler, Albert Dobler, Tillie Maehlein, Herman Dobler, Elizabeth Dobler, and William Dobler be interpleaded in the action. Of these persons four are infants, upon whom service of the notice of motion was not made. The order appealed from, however, without such no*75tice having been given, required the substitution, in addition to Babette AnnaDobier, of all the children, including these infants. In view of the express provision in section 820 of the Code, requiring notice, this could not be done. This provision is most reasonable, and should be observed, for otherwise persons without notice might be injected into a lawsuit without desiring it, and against the protest of the plaintiff.
" Another omission in the order, as shown by Mr. Justice Ingraham, was-the failure to provide for payment into court, in addition to the principal, of the interest on that sum. The order appealed from requires that the entire principal should be deposited in court, although in respect to the claim of one of the plaintiffs, Frank Joseph Anton Dobier, who claims one half, no adverse claim is suggested; and, in the absence thereof, it would seemingly have been the proper thing to have directed the payment of one half of the amount to him, though the court might have been of opinion that as to the balance it should have been deposited. For these reasons we are of opinion that the-order appealed from should be reversed, with $10 costs and disbursements.